265 F.2d 930
THE DENTON & ANDERSON COMPANY, And Affiliated Companies, The Taylor-Winfield Corporation and The Warren City Tank & Boiler Company, Appellants,v.Thomas Giles KAVANAGH, Administrator of the Estate of Giles Kavanagh, deceased, Substitute Defendant for Giles Kavanagh, Appellee.
No. 13716.
United States Court of Appeals Sixth Circuit.
April 22, 1959.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Ralph M. Freeman, Judge.
Hugh G. Allerton, Highland Park, Mich., Hoppe, Day & Ford, Warren, Ohio, for appellants.
Charles K. Rice, Lee A. Jackson, Harry Baum, Washington, D. C. (argued by George W. Beatty, Washington, D. C.), Fred W. Kaess, U. S. Atty., Detroit, Mich., for appellee.
Before ALLEN, Circuit Judge, and BOYD and MATHES, District Judges.
PER CURIAM.


1
This appeal arises out of an action for refund of the amounts of certain deficiencies in income and excess profits taxes determined against appellants The Denton & Anderson Company, hereinafter called D & A, and The Taylor-Winfield Corporation, hereinafter called T-W, by appellee's predecessor, the former United States Collector of Internal Revenue for the District of Michigan, Detroit, Michigan, for the taxable years 1943, 1944 and 1945.1


2
Each of the deficiencies, together with interest, was duly paid and after timely claims for refund were made and denied this action was brought, praying for recovery of the amounts paid in the respective years, together with interest, "or such greater sums" to which appellants might be entitled.


3
The case was heard upon an extended and detailed written stipulation of facts. The District Court wrote an extensive opinion holding in substance that the Collector properly disallowed certain deductions taken for the taxable years and properly apportioned between appellants D & A and T-W an allowable deduction under Treasury Regulations 104, Section 23.40. An order was entered dismissing the complaint on the merits.


4
The judgment of the District Court is affirmed upon the grounds and for the reasons stated in the excellent opinion of the District Court, 164 F. Supp. 372.



Notes:


1
 By December 30, 1945, The Warren City Tank & Boiler Company, Appellant, had sold all of its assets, liquidated, and was dissolved